Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed May 23rd, 2022 has been entered.

Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 8, Last Par., filed May 23rd, 2022 with respect to the rejection of claims 1-12 have been fully considered and persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ayres (US 2020/0159030).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saarikko (US 2016/0370583) in view of Ziegler (US 2018/0188689), further in view of Ayres (US 2020/0159030).

    PNG
    media_image1.png
    531
    661
    media_image1.png
    Greyscale

Regarding claim 1, Saarikko discloses an eye-tracking system (Figs. 2B, 4A-4E) comprising: 
a substrate (412) transparent to visible light and infrared light ([0005], “Such a waveguide, which can be used in a head mounted display (HMD), but is not limited for use therewith, is transparent”); and 
a reflective holographic grating is configured to transmit the visible light and reflectively diffract infrared light in a first wavelength range for eye tracking (Claim 1, “wherein the input-coupler comprises a plurality of curved grating lines that are configured to diffract infrared light beams incident on the input-coupler into the waveguide”); and 
Saarikko does not specifically disclose a refractive index modulation of the reflective holographic grating is apodized in a direction along a thickness of the reflective holographic grating to reduce optical artifacts in the visible light.
However Ziegler, in the same field of endeavor, teaches a refractive index modulation of the reflective holographic grating is apodized in a direction along a thickness of the reflective holographic grating to reduce optical artifacts in the visible light ([0023], “tailoring or modulating the variation of the index of refraction in apodized holographic recording medium 100 may improve optical properties of multiplexed optical functions recorded therein, such as by reducing ghost images produced by cross-talk”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko with the refractive index modulation of the reflective holographic grating is apodized in a direction along a thickness of the reflective holographic grating to reduce optical artifacts in the visible light as taught by Ziegler, for the purpose of improving the optical properties of the device. 
Saarikko in view of Ziegler do not specifically disclose wherein a center wavelength of a diffraction band of the reflective holographic grating is in an infrared band; and a reflective holographic grating for reflectively diffracting infrared light and conformally coupled to a surface of the substrate.
However Ayres, in the same field of endeavor, teaches wherein a center wavelength of a diffraction band of the reflective holographic grating is in an infrared band ([0037], “The first volume holographic grating structure may be configured to reflect IR or NIR light of a first wavelength”, examiner interprets this to mean that a center of a diffraction band is an infrared band); and a reflective holographic grating for reflectively diffracting infrared light and conformally coupled to a surface of the substrate ([0037], “The first volume holographic grating structure may be configured to reflect IR or NIR light of a first wavelength”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko in view of Ziegler with the wherein a center wavelength of a diffraction band of the reflective holographic grating is in an infrared band; and a reflective holographic grating for reflectively diffracting infrared light and conformally coupled to a surface of the substrate as taught by Ayres to improve the accuracy of the eye-tracking system. 
Regarding claim 2, Saarikko in view of Ziegler, further in view of Ayres teach as is set forth in claim 1 rejection but does not specifically disclose wherein a magnitude of the refractive index modulation of the reflective holographic grating is characterized by a bell- shaped curve in the direction along the thickness of the reflective holographic grating.
However Ziegler, in the same field of endeavor, teaches wherein a magnitude of the refractive index modulation (Fig. 1C, 112) of the reflective holographic grating is characterized by a bell-shaped curve (as shown in Fig. 1C, 112 has a bell-shaped curve) in the direction along the thickness of the reflective holographic grating (as shown in Fig. 1C, 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko in view of Ziegler and further in view of Ayres with the wherein a magnitude of the refractive index modulation of the reflective holographic grating is characterized by a bell- shaped curve in the direction along the thickness of the reflective holographic grating as taught by Ziegler, for the purpose of improving the optical properties of the device. 
Regarding claim 3, Saarikko in view of Ziegler, further in view of Ayres teach as is set forth in claim 2 rejection but does not specifically disclose wherein the refractive index modulation of the reflective holographic grating has a maximum magnitude in a center region of the reflective holographic grating in the direction along the thickness of the reflective holographic grating.
However Ziegler, in the same field of endeavor, teaches wherein the refractive index modulation of the reflective holographic grating (Fig. 1C, 112) has a maximum magnitude in a center region of the reflective holographic grating (as shown in Fig. 1C, 112 has a maximum at the center of 104) in the direction along the thickness of the reflective holographic grating (as shown in Fig. 1C, 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko in view of Ziegler and further in view of Ayres with the wherein the refractive index modulation of the reflective holographic grating has a maximum magnitude in a center region of the reflective holographic grating in the direction along the thickness of the reflective holographic grating as taught by Ziegler, for the purpose of improving the optical properties of the device. 
Regarding claim 4, Saarikko in view of Ziegler, further in view of Ayres teach as is set forth in claim 3 rejection but does not specifically disclose wherein the thickness of the reflective holographic grating is at least 15 µm and the maximum magnitude of the refractive index modulation is at least 0.035.
However, the thickness and magnitude of the refractive index modulation are “result effective variables” because they confer to the grating dimensions. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the thickness of the reflective holographic grating is at least 15 µm and the maximum magnitude of the refractive index modulation is at least 0.035, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein the thickness of the reflective holographic grating is at least 15 µm and the maximum magnitude of the refractive index modulation is at least 0.035, for the purpose of manufacturing a compact holographic grating.  
Regarding claim 5, Saarikko in view of Ziegler, further in view of Ayres teach as is set forth in claim 1 rejection but does not specifically disclose wherein the refractive index modulation of the reflective holographic grating is zero in a region adjacent to the surface of the substrate.
However Ziegler, in the same field of endeavor, teaches wherein the refractive index modulation of the reflective holographic grating is zero in a region adjacent to the surface of the substrate (as shown in Fig. 1C, 112 approaches zero at the ends of the curve, which defines the boundary between the holographic grating and the substrate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko in view of Ziegler and further in view of Ayres with the wherein the refractive index modulation of the reflective holographic grating is zero in a region adjacent to the surface of the substrate as taught by Ziegler, for the purpose of improving the optical properties of the device.
Regarding claim 6, Saarikko in view of Ziegler, further in view of Ayres teach as is set forth in claim 1 rejection but does not specifically disclose wherein the reflective holographic grating is asymmetrically apodized with respect to a center of the reflective holographic grating in the direction along the thickness of the reflective holographic grating.
However Ziegler, in the same field of endeavor, teaches wherein the reflective holographic grating is asymmetrically apodized with respect to a center of the reflective holographic grating in the direction along the thickness of the reflective holographic grating ([0024], “the distribution of photosensitive molecules 102, illustrated herein as photosensitive molecule distribution 112, may correlate to, adhere to, or be described by a predetermined mathematical function, such as a non-uniform apodization function”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko in view of Ziegler and further in view of Ayres with the wherein the reflective holographic grating is asymmetrically apodized with respect to a center of the reflective holographic grating in the direction along the thickness of the reflective holographic grating as taught by Ziegler, for the purpose of improving the optical properties of the device.
Regarding claim 8, Saarikko in view of Ziegler, further in view of Ayres teach as is set forth in claim 1 rejection and Saarikko further teaches further comprising an infrared camera ([0035], “the eye tracking IR sensor 134B may be an IR camera or an IR position sensitive detector (PSD) for tracking glint positions”). 
Saarikko in view of Ziegler, further in view of Ayres does not specifically disclose wherein the reflective holographic grating is configured to directly and reflectively diffract the infrared light in the first wavelength range from an eye of a user to the infrared camera. 
However Ayres, in the same field of endeavor, teaches wherein a reflective holographic grating ([0037], “The first volume holographic grating structure may be configured to reflect IR or NIR light of a first wavelength”) is configured to directly and reflectively diffract the infrared light in the first wavelength range from an eye of a user to the infrared camera ([0022], “The optical path may additionally be used to direct a reflected image of the eye of the user to a detector of a gaze tracking imaging device (e.g., an IR or NIR camera).”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko in view of Ziegler and further in view of Ayres with the wherein the reflective holographic grating is configured to directly and reflectively diffract the infrared light in the first wavelength range from an eye of a user to the infrared camera as taught by Ayres, for the purpose of producing a more compact eye-tracking system. 
Regarding claim 12, Saarikko in view of Ziegler, further in view of Ayres teaches as is set forth in claim 1 rejection but does not specifically disclose wherein the optical artifacts in the visible light include rainbow ghost images.
However Ziegler, in the same field of endeavor, teaches wherein the optical artifacts in the visible light include rainbow ghost images ([0023], “tailoring or modulating the variation of the index of refraction in apodized holographic recording medium 100 may improve optical properties of multiplexed optical functions recorded therein, such as by reducing ghost images produced by cross-talk”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko in view of Ziegler and further in view of Ayres with the wherein the optical artifacts in the visible light include rainbow ghost images as taught by Ziegler, for the purpose of improving the optical properties of the device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saarikko (US 2016/0370583) in view of Ziegler (US 2018/0188689), further in view of Ayres (US 2020/0159030) and Basset (US 2020/0241301).
Regarding claim 7, Saarikko in view of Ziegler, further in view of Ayres teach as is set forth in claim 1 rejection and Saarikko further teaches further comprising a light source ([0029], “light source”) configured to emit the infrared light in the first wavelength range for eye-tracking ([0002], “Typically, an eye tracker includes an infrared (IR) light source to illuminate the user's eye and a camera to image the user's eye”). 
Saarikko in view of Ziegler, further in view of Ayres do not specifically disclose wherein the reflective holographic grating is configured to directly and reflectively diffract the infrared light in the first wavelength range from the light source to an eye of a user. 
However Basset, in the same field of endeavor, teaches wherein the reflective holographic grating (Fig. 20, 20) is configured to directly and reflectively diffract the infrared light (10c) in the first wavelength range from the light source (110) to an eye of a user (as shown in Fig. 20, the grating 20 directly reflects the infrared light to the user). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko in view of Ziegler and further in view of Ayres with the wherein the reflective holographic grating is configured to directly and reflectively diffract the infrared light in the first wavelength range from the light source to an eye of a user as taught by Basset, for the purpose of forming a more compact eye-tracking system. 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saarikko (US 2016/0370583) in view of Ziegler (US 2018/0188689), further in view of Ayres (US 2020/0159030) and Tekolste (US 2019/0094536).
Regarding claim 9, Saarikko in view of Ziegler, further in view of Ayres teach as is set forth in claim 1 rejection but do not specifically disclose wherein the reflective holographic grating includes a photopolymer layer that is configured to be laminated on the surface of the substrate.
However Tekolste, in the same field of endeavor, teaches wherein the reflective holographic grating includes a photopolymer layer (Fig. 5A, 516) that is configured to be laminated on the surface of the substrate (as shown in Fig. 5A, photopolymer layer 516 is attached to substrate 514).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko in view of Ziegler and further in view of Ayres with the wherein the reflective holographic grating includes a photopolymer layer that is configured to be laminated on the surface of the substrate as taught by Tekolste, for the purpose of improving the optical quality of the device. 
Regarding claim 11, Saarikko in view of Ziegler, further in view of Ayres teach as is set forth in claim 1 rejection but do not specifically disclose wherein the substrate comprises at least one of a glass, quartz, plastic, polymer, ceramic, or crystal substrate, and the surface of the substrate includes a curved or flat surface.
However Tekolste, in the same field of endeavor, teaches wherein the substrate comprises at least one of a glass, quartz, plastic, polymer, ceramic, or crystal substrate, and the surface of the substrate includes a curved or flat surface ([0095], “OPE 112 and EPE 110 are arranged in a substantially co-planar manner on a, for example, glass or transparent or translucent plastic substrate 114 which also serves as a waveguide to guide the light waves propagating therewithin”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko in view of Ziegler and further in view of Ayres with the wherein the substrate comprises at least one of a glass, quartz, plastic, polymer, ceramic, or crystal substrate, and the surface of the substrate includes a curved or flat surface as taught by Tekolste, for the purpose of minimizing optical defects. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saarikko (US 2016/0370583) in view of Ziegler (US 2018/0188689), further in view of Ayres (US 2020/0159030), Tekolste (US 2019/0094536) and Yoshida (US 2018/0239150).
Regarding claim 10, Saarikko in view of Ziegler in view of Ayres and Tekolste teaches as is set forth in claim 9 rejection but do not specifically disclose wherein the photopolymer layer includes a plurality of layers of different photopolymer materials having different amplitudes of refractive index modulation.
However Yoshida, in the same field of endeavor, teaches wherein the photopolymer layer includes a plurality of layers ([0148], “In the case where a plurality of photopolymer layers are formed, the photopolymer layers disposed on two sheets of glass plates may be allocated”) of different photopolymer materials ([0149], “As the photopolymer material, any photopolymer material can be used”) having different amplitudes of refractive index modulation ([0093], “a diagram depicting schematically the relation between wavelength and efficiency, of a diffraction grating member obtained by laminating two photopolymer layers”).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date to have the eye-tracking system of Saarikko in view of Ziegler and further in view of Ayres and Tekolste with the wherein the photopolymer layer includes a plurality of layers of different photopolymer materials having different amplitudes of refractive index modulation as taught by Yoshida, for the purpose of improving the efficiency of the optical device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)72-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        28 July 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872